Citation Nr: 0943070	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-31 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound, left arm.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to service connection for foot injuries.  

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for cold injury, left 
leg and right foot.  

8.  Entitlement to service connection for injuries to eyes 
and scalp.  

9.  Entitlement to service connection for shell fragment 
wound, throat and chin.  

10.  Entitlement to service connection for a dental 
condition, including as due to PTSD.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2009).  The 
Veteran submitted a request indicating his desire for a Board 
hearing at a local VA office in April 2009.  He seems to have 
reiterated this request in September 2009.  The Veteran has 
not been provided a hearing.  Therefore, in order to ensure 
full compliance with due process requirements, the RO must 
schedule the requested hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 20.700, 20.703.  

Accordingly, the case must be remanded to the RO to schedule 
a Travel Board or videoconference hearing (at the Veteran's 
option) as the Veteran requested.

Accordingly, the case is REMANDED for the following action:

The appellant should be contacted and 
given the option of being scheduled for a 
Travel Board or videoconference hearing 
before a Veterans Law Judge.  Notify him 
of the exact date, time, and place of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


